DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 8/17/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments are sufficient to overcome the prior drawing and claim objections.
Applicant's amendments are sufficient to overcome the prior 101 rejections.
Applicant's amendments are sufficient to obviate the 112(b) rejection for "initial force" and "bit matrix".
Regarding the 112(b) rejection of the independent claims for their use of "geometrical factor", "local force", "initial force", "coefficient", & "bit matrix", Applicant addresses each in turn, to wit:
'Regarding "geometrical factor," […] Applicant submits one of ordinary skill in the art would understand "a geometrical factor of a cutter" would include "cutting element information including size, shape,"  length, etc. or other properties pertaining to the geometry of a cutter'.
This is not persuasive for several reasons. First, there is no basis for this assertion in either the specification as originally filed or the claims, explicitly or implicitly. Applicant is attempting to improperly narrow a broad claim term through arguments. Further, adding these terms to the claims would appear to be New Matter given the lack of support in the specification. The examiner respectfully requests Applicant point to the specific area in the specification where this is supported.
Second, even if there was basis in the originally filed specification for this assertion, Applicant clearly and explicitly disclaims any limiting nature of the disclosure on the specification in ¶ 168 as-filed (¶ 173 in the pre-grant publication). 
Third, Applicant's present explanation of what a "geometrical factor" is, itself, indefinite. "[O]r other properties pertaining to the geometry of a cutter" is not a definition with clear metes and bounds, but rather is deliberately broad, nebulous, and vague.

'Regarding "local force" the Office Action recites "total forces acting on the drill bit during drilling" and "[f]orce on a component… [f]orces on cutting elements." (Office Action, page 12). Applicant submits one of ordinary skill in the art would understand "a local force" to mean "total forces acting on the drill bit during drilling" and "[f]orce on a component… [f]orces on cutting elements.'
Applicant's elaboration appears to be a verbatim version of the interpretation applied by the examiner with respect to the prior art (Office Action, page 12) and is applied again below. That said, the examiner respectfully requests Applicant point to the specific area in the specification where this is supported.

'Regarding "coefficient," Applicant submits "coefficient" to mean its ordinary definition of a numerical quantity." This appears to be reasonably supported by as-filed ¶ 52 (¶ 55 of the pre-grant publication), and the examiner applies the interpretation of "a numerical quantity" to the claim below.

'Regarding "bit matrix," Applicant submits "matrix" to mean its ordinary definition of a rectangular data structure comprising rows and columns of one or more elements. Furthermore, Applicant submits "bit matrix" is claimed to mean "wherein the bit matrix represents an interaction between a drill bit… and a formation substrate" in independent claims 1, 10, and 16.' The examiner finds this persuasive in light of the commensurate amendments to the independent claims made on 8/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Independent claim 1 is held as indefinite for the phrase "geometrical factor" and "local force" which are each viewed as indefinite in light of the specification. Applicant's remarks regarding these terms do not have clear basis in the claims nor do they appear to have clear support in the specification, as discussed above. Further, assuming arguendo that there is support for Applicant's remarks for these terms in the specification, Applicant clearly and explicitly disclaims any limiting nature of the disclosure on the specification in ¶ 168 as-filed (¶ 173 in the pre-grant publication), thus making it unclear what the claim terms actually require. Claims 2-9 depend from claim 1.

Independent claims 10 & 16 also recite "local force" which is held as indefinite as similarly described for claim 1 above. Claims 11-15 & 17-20 depend from either claim 10 or claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0010382 (Oliver) in view of US 5,456,141 (Ho). The examiner notes that Oliver incorporates through reference, US 6,516,293 (¶ 54 of Oliver) and US 6,785,641 (Application serial number 09/689,299, ¶ 1 of Oliver).

Independent claim 10: Oliver discloses a system, comprising:
a memory (¶ 18) for:
storing a bit & formation model ("candidate drill bits" resulting from the simulation - ¶ 72) comprising at least one coefficient (One of the "drilling performance criterion" or "solutions" identified in 540, fig 4 & ¶ 60 of Oliver. "A solution may involve any combination of adjustments to the drilling tool assembly design parameters or the operating parameters used for drilling with the drilling tool assembly" - ¶ 45) determined based at least in part on a bit-rock interaction model (520 & 530, fig 4; ¶ 59) to reflect a displaced position (end of step 530) of a drill bit model ("simulating an effect on the drilling tool assembly" - ¶ 16) and local ("Force on a component" - claim 9 of Oliver. "Forces on cutting elements" - 348 of '293. "Output information for the simulation may include forces acting on the individual cutting elements during drilling, scraping movement/distance of individual inserts on hole bottom and on the hole wall, forces acting on the individual cones during drilling" - ¶ bridging cols 7 & 8 of '293) and initial forces ("total forces acting on the drill bit during drilling" - ¶ bridging cols 7 & 8 of '293) on the drill bit model determined from an updated shape of a wellbore model (530, fig 4 & ¶ 59 of Oliver. "Update bottomhole pattern" - 346, fig 3B in the '293 patent; 348 is downstream of 349: fig 3B of '293) formed by the displaced position of the drill bit model (ibid), wherein the bit & formation model represents an interaction between a drill bit represented by the drill bit model ("the drilling simulations include drilling through an earth formation with a selected drilling tool assembly wherein the effects on the drilling tool assembly caused by the interaction of one or more cutting elements on the drill bit with the earth formation is determined. The simulation takes into account the dynamic response of the drilling tool assembly in drilling through the earth formation under the defined drilling operation parameters. The interaction between the selected drill bit and the earth formation is calculated and its effect on the drilling tool assembly determined." - ¶ 59 & 530, fig 4) and a formation substrate ("…with the earth formation…") in the bit-rock interaction model ("the drilling simulations…") and wherein the initial force is from at least the force to start penetrating the formation substrate (314, fig 3A & col 4:54-67 of the '293 patent. The model is calculating the forces applied and how the bit/formation interaction initially responds, which is commensurate with the present limitation even though the exact same phrasing is not used); and
a controller (The "solution" of 540 is used to drill a well in 550: fig 4 of Oliver & ¶s 46, 47. The "solution" involves controlling the dynamics of the drill string in actual drilling: ¶s 60, 61, 74, & 91 & elements 560, 570, & 580. This is all implemented by a computer: ¶s 18 & 92) for:
steering the drill bit in a wellbore during a drilling operation (ibid; 550, fig 4).
While Oliver teaches a bit & formation model that is based off the claimed variables (as cited above), Oliver does not expressly call this a "bit matrix" (giving the agreed-upon "a rectangular data structure comprising rows and columns of one or more elements" interpretation as discussed in the Response to Arguments section above). And while Oliver teaches that actual drilling is done responsive to this model (550, fig 4), Oliver does not expressly teach that this bit matrix is specifically "utilized" to "steer the drill bit in a wellbore during a drilling operation".
Ho teaches a system for designing a drill bit (abstract & ¶ bridging cols 4 & 5) comprising storing a bit matrix ("This process generates the "Drilling Hardness Matrix" expressing the five independent bit force components… This relation may be inverted to yield the bit's "Drilling Response Matrix" - col 8:28-48) comprising at least one coefficient ("…expressing the five independent bit force components" - col 8:28-48. "In equation (1), the coefficient is a scale factor depending on the cutter geometry and the rock drilled, and the diadic A represent the total possible set of force components that may arise from the cutter advance" - last full ¶ of col 8. "In the preferred approach of the model, the component of the force vector in the direction of sliding is separated, and is called the sliding force component, fcs, which is always perpendicular to the cutting rate vector. This component is related by the "friction coefficient" μ to the "effective cutter force" fce, which is the resultant of the other two components in equation (1)" - first full ¶ of col 9) determined based at least in part of a bit-rock interaction model (ibid) to reflect a displaced position of a drill bit model ("The bit drilling hardness matrix and drilling response matrix reflect the intrinsic behavior of the PDC bit under any drilling condition. They are used to obtain either the instantaneous penetration rates and rotation rates under any prescribed bit loads, or to infer the required bit loads in order to achieve the desired penetration rates. They are essential in any drilling trajectory prediction and control system or program." - col 10:48-55) and local ("individual cutter forces" - col 5:19-22) and initial forces ("total force" - col 5:19-22) on the drill bit model, wherein the bit matrix represents an interaction between a drill bit represented by the drill bit model and a formation substrate in the bit-rock interaction model (As similarly described for Oliver above, the model is calculating the forces applied and how the bit/formation interaction initially responds, which is commensurate with the present limitation even though the exact same phrasing is not used. Col 6:6-20; col 8:28-48; col 11:67-66) and wherein the initial force is from at least the force to start penetrating the formation substrate (ibid & col 11:37-62; col 13:1-5); and
steering the drill bit in a wellbore during a drilling operation by utilizing the bit matrix ("The bit drilling hardness matrix and drilling response matrix […] are essential in any drilling trajectory prediction and control system or program" - col 10:48-55).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the bit matrix is steering the drill bit during drilling as taught by Ho in the invention taught by Oliver. This allows for designing of a bit with desired deviation and walk tendencies (col 11:37-52) as well as general bit response under a variety of drilling conditions (col 10:48-55). Ho also states they are "essential in any drilling trajectory prediction and control system or program" (ibid).

Dependent claims 11-15: The combination further discloses
Claim 11. The system of claim 10, wherein the controller further: 
controls drill string dynamics during the drilling operation (Ho: "The bit drilling hardness matrix and drilling response matrix reflect the intrinsic behavior of the PDC bit under any drilling condition. They are used to obtain either the instantaneous penetration rates and rotation rates under any prescribed bit loads, or to infer the required bit loads in order to achieve the desired penetration rates. They are essential in any drilling trajectory prediction and control system or program." - col 10:48-55. Oliver: ¶s 18 & 92 teach computer implementation of the method, and the method involves "us[ing] the solution to drill a well" - 550 & fig 4. The "solution" of 540 is used to drill a well in 550: fig 4 of Oliver & ¶s 46, 47. The "solution" involves controlling the dynamics of the drill string in actual drilling: ¶s 60, 61, 74, & 91 & elements 560, 570, & 580. This is all implemented by a computer: ¶s 18 & 92) based on the bit matrix (Ho, col 10:48-55. Oliver, 550 is downstream of 520, 530, & 540).

Claims 12. The system of claim 10, wherein the controller further: 
determines a torque on the drill bit (Oliver: "rotary torque" - ¶s 9 & 56 - is known in actual drilling as it is a chosen variable. Ho: col 10:15-21) based on a walk force parameter ("lateral vibration": ¶ 11 of Oliver; "walk rate": ¶ 79 of Oliver. Claim 9 of Oliver. Minimization of vibration is taught: last sentence of ¶ 15, and are created by rotary torque: ¶ 10. In other words, Oliver teaches rotary torque as a known & selected variable - ¶ 56 - that also can result in vibrations - ¶ 10 - which are intended to be minimized by the system - ¶ 15. Ho: col 10:15-21 teaches torque is determined from the moment resultants that are derived from desired walk force - col 4:10-17 & col 8:7-17) and a bit steerability parameter from the bit matrix (Oliver: "build angle" - ¶ 79. Ho: "build/drop rate" - col 8:21-27 and/or one of the "five penetration rate components" - col 12:56-52); and
steers the drill bit based at least in part on the torque (Oliver: "to improve drilling performance is used to predict the direction of drilling and adjustments are made to the proposed drilling tool assembly to obtain a desired well trajectory" - ¶ 79. Ho: "The bit drilling hardness matrix and drilling response matrix […] are essential in any drilling trajectory prediction and control system or program" - col 10:48-55).

Claim 13. The system of claim 10,wherein the controller further (¶s 18 & 92 of Oliver teach computer implementation of the method):
determines a penetration speed of the drill bit in a first direction in the wellbore (Oliver: "rate of penetration (ROP)" - ¶ 48. Ho: "The bit drilling hardness matrix and drilling response matrix reflect the intrinsic behavior of the PDC bit under any drilling condition. They are used to obtain either the instantaneous penetration rates and rotation rates under any prescribed bit loads, or to infer the required bit loads in order to achieve the desired penetration rates" - col 10:48-55) and an angular speed about a second direction in the wellbore (Oliver: "rotary speed at which the drilling tool assembly is turned" - ¶ 48. Ho: "The second part of the model involves the determination of the local (cutter) kinematics from the global (bit) kinematics. The general (quasi steady-state) motion of the bit, after one revolution, is composed of the following: (1) Rotation speed…" - col 9:47-51); and
steers the drill bit based at least in part on the penetration speed, the angular speed, and the bit matrix (Oliver: 550, fig 4. Ho: "The bit drilling hardness matrix and drilling response matrix reflect the intrinsic behavior of the PDC bit under any drilling condition. They are used to obtain either the instantaneous penetration rates and rotation rates under any prescribed bit loads, or to infer the required bit loads in order to achieve the desired penetration rates. They are essential in any drilling trajectory prediction and control system or program" - col 10:48-55).

Claim 14. The system of claim 10, wherein the controller further: 
selects a force (Oliver: "axial force"/ "weight on bit (WOB)" - ¶ 9. Inherently must selected to "drill a well 550" - ¶ 91) and a torque on the drill bit ("rotary torque" - ¶ 9. Also must inherently be selected to "drill a well 550" - ¶ 56) to increase a size of a formation portion chipped away by a cutter in the drill bit ("a desire for a maximum ROP" - ¶ 60); and
steer the drill bit based at least in part on the force, the torque, and the bit matrix (Oliver: 550, fig 4. Ho: col 10:48-55).

Claim 15. The system of claim 10, wherein the controller further: 
selects a force (Oliver: "axial force"/ "weight on bit (WOB)" - ¶ 9. Inherently must selected to "drill a well 550" - ¶ 91) and a torque ("rotary torque" - ¶ 9. Also must inherently be selected to "drill a well 550" - ¶ 56) on the drill bit to direct the drill bit away from a hardened formation substrate (the assembly is steerable: ¶ 50, which means it is capable of being steered "away from a hardened formation substrate". "Manner of operating the device does not differentiate apparatus claim[s] from the prior art" - MPEP §2114, subsection II); and
steer the drill bit based at least in part on the force, torque, and the bit matrix (Oliver: 550, fig 4. Ho: col 10:48-55).
Independent claim 16 is largely commensurate with independent claim 10, and is similarly rejected over Oliver & Ho as described for claim 10 above with the following additional elaborations:
"the shape of the wellbore model being formed by displaced positions of the drill bit model in a bit-rock interaction model" (Oliver: 530, fig 4 & ¶ 59 of Oliver. "Update bottomhole pattern" - 346, fig 3B in the '293 patent; 348 is downstream of 349: fig 3B of '293. Ho: "Bit Drilling Response Matrix");
"utilizing the bit matrix (Ho: "This process generates the "Drilling Hardness Matrix" expressing the five independent bit force components…" - col 8:28-48) for updated the bit-rock interaction model of a wellbore drilling operation" (Ho: "…This relation may be inverted to yield the bit's "Drilling Response Matrix" - col 8:28-48);
"steering the drill bit in the wellbore by utilizing the bit matrix ("The bit drilling hardness matrix and drilling response matrix reflect the intrinsic behavior of the PDC bit under any drilling condition. They are used to obtain either the instantaneous penetration rates and rotation rates under any prescribed bit loads, or to infer the required bit loads in order to achieve the desired penetration rates. They are essential in any drilling trajectory prediction and control system or program" - col 10:48-55).

Claim 17. The device of claim 16, wherein the processor (Oliver: ¶ 18) further:
simulates drill string dynamics (Oliver: "The simulation takes into account the dynamic response of the drilling tool assembly in drilling through the earth formation under the defined drilling operation parameters" - ¶ 59. Ho: the entire discussion of simulating bit walk as cited above, which are "drill string dynamics": col 7:38-63
) in the bit-rock interaction model (the above cited simulation is clearly part of a "bit-rock interaction model") of the wellbore drilling operation based on at least in part on the bit matrix (Oliver: Drill bits that are the "potential solutions" used for the simulation - ¶s 58 & 59. "A solution may involve any combination of adjustments to the drilling tool assembly design parameters or the operating parameters used for drilling with the drilling tool assembly" - ¶ 45. Ho: "The bit drilling hardness matrix and drilling response matrix reflect the intrinsic behavior of the PDC bit under any drilling condition. They are used to obtain either the instantaneous penetration rates and rotation rates under any prescribed bit loads, or to infer the required bit loads in order to achieve the desired penetration rates. They are essential in any drilling trajectory prediction and control system or program" - col 10:48-55).


Claims 1-9 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0211596 (Huang) in view of US 2005/0010382 (Oliver), in further view of US 5,456,141 (Ho). The examiner initially notes that Huang incorporates through reference US 6,516,293 (¶ 53 of Huang, Application Serial Number 09/524,088, henceforth referred to as '293). Oliver incorporates through reference, US 6,516,293 (¶ 54 of Oliver) and US 6,785,641 (Application serial number 09/689,299, ¶ 1 of Oliver).

Independent claim 1. Huang discloses a method (¶ 82 of Huang. ¶ bridging cols 7 & 8 of the '293 patent) comprising:
selecting a parameter (Huang: "selecting input parameters 100", fig 5; 202, fig 7A. '293 patent: "The parameters required as input for the simulation include… bit design parameters 312, cutting element/earth formation interaction data 314…" - col 4:12-14 of '293) for a drill bit model (Huang: 110, fig 5; 202 & 218, fig 7A; ¶s 40, 45, 47; ibid in '293), the parameter including a geometrical factor of a cutter (Huang: second lower box identified by 202, fig 7A. '293 patent: "cutting element information including size, shape, etc" - 312, fig 3A) represented in the drill bit model (ibid);
dynamically adjusting the drill bit model to a displaced position (Interpreted as being equivalent to simulating the drill bit model drilling a wellbore. Huang: 116, fig 5; fig 6; 232-244, fig 7B; 310, fig 8. '293 patent: 322-334);
updating a shape of a wellbore model formed by the displaced position of the drill bit model (Huang: 264, fig 7C; 286 & ¶ 80, fig 7D. '293 patent: "Update bottomhole pattern" - 346, fig 3B);
determining a local force (Huang: ¶s 79, 80, 82. '293 patent: "Forces on cutting elements" - 348. "Output information for the simulation may include forces acting on the individual cutting elements during drilling, scraping movement/distance of individual inserts on hole bottom and on the hole wall, forces acting on the individual cones during drilling" - ¶ bridging cols 7 & 8 of '293) and an initial force ("Insert wear and strength analysis by using wear model and load on insert" 266, fig 7C. "Initial loading conditions…" - ¶ 65; ¶s 75, 77. '293 patent: "total forces acting on the drill bit during drilling") on the drill bit model based on the shape of the wellbore model (Huang: "As noted above, output information from a dynamic simulation of a drilling tool assembly drilling an earth formation may include, for example, the drilling tool assembly configuration (or response) obtained for each time increment, and corresponding bit forces, cone forces, cutting element forces, impact forces, friction forces" - ¶ 82. "Output new position, bit forces, cone forces, insert forces, etc" 288 which is downstream of "update the hole bottom permanently" 286 in fig 7D. '293 patent: 348 is downstream of 349, fig 3B) and the parameter for the drill bit model (ibid);
determining ("simulation program" - ¶ 93 - which appears to inherently requires a generic computer and associated processor, but a "processor" is not expressly taught as discussed below), at least one coefficient (Huang: "drilling tool assembly parameter" 426, fig 9, which may include "cone profile, insert shape and size, number of rows offset" - ¶ 94) for a bit matrix (The simulated "drilling tool assembly" - 426, fig 9. This is an sub-element of a larger in-process digital optimization of a drill bit: ¶s 94 & 95) based on the local force and the initial force on the drill bit model (fig 9); and
storing the bit matrix (again, a "memory" appears to be inherently necessary for "design loop 410" and conventional computer implementation, but not expressly taught as discussed below), wherein the bit matrix (¶s 93-95) represents an interaction between a drill bit represented by the drill bit model and a formation substrate (fig 9).
Huang discloses a simulation method that would appear to implicitly require a generic computer with a processor and memory, as is conventional in modern operations and as exceedingly well understood. However, Huang does not explicitly disclose that the method is computer implemented with a processor and memory.
However, Oliver discloses a computer implement method ("Aspects of embodiments of the invention, such as the collection and evaluation of drilling data and the performance of dynamic simulations, may be implemented on any type of computer" - ¶ 92) comprising:
selecting a parameter (citing the '293 patent, incorporated by Oliver in ¶ 54: "The parameters required as input for the simulation include… bit design parameters 312, cutting element/earth formation interaction data 314…" - col 4:12-14 of '293) for a drill bit model (ibid in '293; ¶s 51, 52, & 54 of Oliver), the parameter including a geometrical factor of a cutter ("cutting element information including size, shape, etc" - 312, fig 3A of the '293 patent) represented in the drill bit model (ibid);
dynamically adjusting the drill bit model to a displaced position (Interpreted as being equivalent to simulating the drill bit model drilling a wellbore. 322-334 of the '293 patent; 530, fig 4 of Oliver);
updating a shape of a wellbore model formed by the displaced position of the drill bit model (530, fig 4 & ¶ 59 of Oliver. "Update bottomhole pattern" - 346, fig 3B in the '293 patent);
determining a local force ("Force on a component" - claim 9 of Oliver. "Forces on cutting elements" - 348 of '293. " Output information for the simulation may include forces acting on the individual cutting elements during drilling, scraping movement/distance of individual inserts on hole bottom and on the hole wall, forces acting on the individual cones during drilling" - ¶ bridging cols 7 & 8 of '293) and an initial force ("total forces acting on the drill bit during drilling" - ¶ bridging cols 7 & 8 of '293) on the drill bit model based on the shape of the wellbore model (348 is downstream of 349: fig 3B of '293) and the parameter for the drill bit model (ibid), wherein the initial force is from at least the force to start penetrating a formation substrate ("the drilling simulations include drilling through an earth formation with a selected drilling tool assembly wherein the effects on the drilling tool assembly caused by the interaction of one or more cutting elements on the drill bit with the earth formation is determined. The simulation takes into account the dynamic response of the drilling tool assembly in drilling through the earth formation under the defined drilling operation parameters. The interaction between the selected drill bit and the earth formation is calculated and its effect on the drilling tool assembly determined." - ¶ 59 & 530, fig 4;);
determining, by a processor (¶ 18 of Oliver), at least one coefficient (540, fig 4 & ¶ 60 of Oliver) for a bit matrix ("candidate drill bits" - ¶ 72) based on the local force and the initial force on the drill bit model (540 is downstream of 520 & 530: fig 4 of Oliver);
storing the bit matrix in a memory (¶ 18 of Oliver), wherein the bit matrix is indicative of an interaction between a drill bit represented by the drill bit model and a formation substrate (¶s 72 & 73 of Oliver); and
steering drill bit responsive to the modeling (550, fig 4).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to implement the method taught by Huang using a computer with a processor and memory as taught by Oliver. First, while computer implementation is replete in the modern state of the art, Huang does not expressly disclose it, thus forcing the reader to look elsewhere for a more detailed description. Oliver teaches a very similar method as shown by the rejection above and teaches that it is implemented using a computer with a processor and memory (¶ 18).
While The combination teaches a bit & formation model that is based off the claimed variables (as cited above), the combination does not expressly call this a "bit matrix" (giving the agreed-upon "a rectangular data structure comprising rows and columns of one or more elements" interpretation as discussed in the Response to Arguments section above). And while the combination teaches that actually drilling is done responsive to this model (Oliver: 550, fig 4), Oliver does not expressly teach that this bit matrix is specifically "utilized" to "steer the drill bit in a wellbore during a drilling operation".
Ho teaches a method of designing and using a drill bit (abstract & ¶ bridging cols 4 & 5) comprising storing a bit matrix ("This process generates the "Drilling Hardness Matrix" expressing the five independent bit force components… This relation may be inverted to yield the bit's "Drilling Response Matrix" - col 8:28-48) comprising at least one coefficient ("…expressing the five independent bit force components" - col 8:28-48. "In equation (1), the coefficient is a scale factor depending on the cutter geometry and the rock drilled, and the diadic A represent the total possible set of force components that may arise from the cutter advance" - last full ¶ of col 8. "In the preferred approach of the model, the component of the force vector in the direction of sliding is separated, and is called the sliding force component, fcs, which is always perpendicular to the cutting rate vector. This component is related by the "friction coefficient" μ to the "effective cutter force" fce, which is the resultant of the other two components in equation (1)" - first full ¶ of col 9) determined based at least in part of a bit-rock interaction model (ibid) to reflect a displaced position of a drill bit model ("The bit drilling hardness matrix and drilling response matrix reflect the intrinsic behavior of the PDC bit under any drilling condition. They are used to obtain either the instantaneous penetration rates and rotation rates under any prescribed bit loads, or to infer the required bit loads in order to achieve the desired penetration rates. They are essential in any drilling trajectory prediction and control system or program." - col 10:48-55) and local ("individual cutter forces" - col 5:19-22) and initial forces ("total force" - col 5:19-22) on the drill bit model, wherein the bit matrix represents an interaction between a drill bit represented by the drill bit model and a formation substrate in the bit-rock interaction model (As similarly described for Oliver above, the model is calculating the forces applied and how the bit/formation interaction initially responds, which is commensurate with the present limitation even though the exact same phrasing is not used. Col 6:6-20; col 8:28-48; col 11:67-66) and wherein the initial force is from at least the force to start penetrating the formation substrate (ibid & col 11:37-62; col 13:1-5); and
steering the drill bit by utilizing the bit matrix ("The bit drilling hardness matrix and drilling response matrix […] are essential in any drilling trajectory prediction and control system or program" - col 10:48-55).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the bit matrix is steering the drill bit during drilling as taught by Ho in the invention taught by the combination. This allows for designing of a bit with desired deviation and walk tendencies (col 11:37-52) as well as general bit response under a variety of drilling conditions (col 10:48-55). Ho also states they are "essential in any drilling trajectory prediction and control system or program" (ibid).

Dependent claims 2-9: The combination of further discloses
Claim 2. The computer-implemented method of claim 1, further comprising: 
selecting a penetration speed for the drill bit model (Oliver: "rate of penetration (ROP)" - ¶ 48. Ho: "The bit drilling hardness matrix and drilling response matrix reflect the intrinsic behavior of the PDC bit under any drilling condition. They are used to obtain either the instantaneous penetration rates and rotation rates under any prescribed bit loads, or to infer the required bit loads in order to achieve the desired penetration rates" - col 10:48-55) based on a desired orientation of the wellbore model ("In this example, the end condition for simulation is also provided at 204, as either the total number of revolutions to be simulated" - ¶ 67 of Huang. Specific number of revolutions results chosen results in a specific orientation of the model. This is also chosen with respect to the specific geometry and "orientation" of the wellbore segment being simulated: ¶s 44, 55, & 87).

Claim 3. The computer-implemented method of claim 1, wherein the memory is part of a controller for a bottom hole assembly (¶s 18 & 92 of Oliver teach computer implementation of the method, and the method involves "us[ing] the solution to drill a well" - 550 & fig 4), the method further comprising controlling a drill string dynamics in a drilling operation based at least in part on the bit matrix (Ho: "The bit drilling hardness matrix and drilling response matrix reflect the intrinsic behavior of the PDC bit under any drilling condition. They are used to obtain either the instantaneous penetration rates and rotation rates under any prescribed bit loads, or to infer the required bit loads in order to achieve the desired penetration rates. They are essential in any drilling trajectory prediction and control system or program." - col 10:48-55. Oliver: ¶s 18 & 92 teach computer implementation of the method, and the method involves "us[ing] the solution to drill a well" - 550 & fig 4. The "solution" of 540 is used to drill a well in 550: fig 4 of Oliver & ¶s 46, 47. The "solution" involves controlling the dynamics of the drill string in actual drilling: ¶s 60, 61, 74, & 91 & elements 560, 570, & 580. This is all implemented by a computer: ¶s 18 & 92).

Claim 4. The computer-implemented method of claim 1, further comprising 
fabricating the drill bit based at least in part on a bit-rock interaction model that includes the bit matrix (Huang clearly implies fabrication of the drill bit defined by the method - "Method for Designing a Drilling Tool Assembly" ¶s 84 & 86 - otherwise there is no actual implementation and the method is useless. In other words, physical construction and use of the drill bit is clearly the intended goal from the beginning, as it is necessary to actually form a real world wellbore. The simulation ultimately serves that end. Oliver expressly teaches "using the solution to drill a well" 550, and the solution involves physical aspects of the drill bit: ¶s 45, 66, 72, & 74).

Claim 5. The computer-implemented method of claim 1, wherein determining, by the processor, the at least one coefficient for the bit matrix comprises: determining a walk force on the drill bit ("lateral force" - 208, fig 7A of Huang is determined as part of determining the "bit matrix" as a step in the overall method. "lateral vibration": ¶ 11 of Oliver; "walk rate": ¶ 79 of Oliver. Ho: col 5:13-25).

Claim 6. The computer-implemented method of claim 1, further comprising 
determining the displaced position (Interpreted as being equivalent to simulating the drill bit model drilling a wellbore. Huang: 116, fig 5; fig 6; 232-244, fig 7B; 282, fig 7D; 310, fig 8. '293 patent: 322-334. 530, fig 4 of Oliver) based at least in part on a penetration speed of the drill bit model in a first direction in the wellbore model (Huang: 232 & 241, fig 7B. Drawn to the vertical movement of the simulation to increase the simulated "depth" of the wellbore model. Can also be drawn to the "depth of penetration": ¶ 74 of Huang) and an angular speed of the drill bit model about a second direction in the wellbore model (Huang: 242, fig 7B).

Claim 7. The computer-implemented method of claim 1, wherein updating the shape of the wellbore model comprises determining one of a depth of cut ("Once the cutting element/formation interaction variables (area, depth, force, etc.) are determined for cutting element j, k, the geometry of the bottom surface of the wellbore can be temporarily updated, at 264, to reflect the removal of formation by cutting element j, k during the incremental rotation of the drill bit" - ¶ 75 of Huang), a drag area (ibid), or a contact area (ibid) for a cutting surface in the cutter represented in the drill bit model.

Claim 8. The computer-implemented method of claim 1, wherein determining the local force on the drill bit model based on the shape of the wellbore model comprises determining at least one of a drag force (Friction: ¶s 58, 70, 71, 80, & 82 of Huang. ¶ 70 of Oliver. "Forces on cutting elements" - 348 of '293. " Output information for the simulation may include forces acting on the individual cutting elements during drilling, scraping movement/distance of individual inserts on hole bottom and on the hole wall, forces acting on the individual cones during drilling" - ¶ bridging cols 7 & 8 of '293. Ho: friction - abstract), a steer force, and walk force ("lateral vibration": ¶ 11 of Oliver; "walk rate": ¶ 79 of Oliver. Claim 9 of Oliver. Ho: col 5:13-25) on the drill bit model.

Claim 9. The computer-implemented method of claim 1, further comprising 
determining a drilling efficiency from at least one coefficient in the bit matrix (Oliver: evaluating performance and determining if further improvement is necessary / possible - ¶ 61 - is broadly equivalent to "drilling efficiency" as currently recited. Maximizing rate of penetration (ROP) is also taught - ¶ 60 - which is how Applicant characterizes "drilling efficiency" in ¶ 90 as-filed in the present specification. '293 patent: col 16:50-53).

Independent claim 16. Huang discloses a device comprising:
storing a bit matrix (The "output" of the method, 294, fig 7D: "For example, the new position of the drilling tool assembly, the dynamic WOB, cone forces, cutting element forces, impact forces, friction forces, may be provided as output information or stored" - ¶ 80. "As noted above, output information from a dynamic simulation of a drilling tool assembly drilling an earth formation may include, for example, the drilling tool assembly configuration" - ¶ 82) comprising at least one coefficient (any of the above variables / "coefficients") determined based at least in part on local (The output 294 - ¶ 81 - is "determined base at least in part" on the forces in step 288, fig 7D, the forces in steps 262, 268, 272 & 274, fig 7C. "Forces on cutting elements" - 348 of '293. "Output information for the simulation may include forces acting on the individual cutting elements during drilling, scraping movement/distance of individual inserts on hole bottom and on the hole wall, forces acting on the individual cones during drilling" - ¶ bridging cols 7 & 8 of '293) and initial forces (The loads / forces in steps 226, 228, 230, 232, 234, fig 7B. "total forces acting on the drill bit during drilling" - ¶ bridging cols 7 & 8 of '293), wherein the initial force is from at least the force to start penetrating the formation substrate (transition between steps 112 & 114 in fig 5; steps 232& 234, fig 7B) on a drill bit model (all of the above forces are on a "drill bit model" produced in fig 7A) caused by a shape of a wellbore model (Fig 7C. "simulate dynamic response of drilling tool assembly 310" - fig 8; "drilling tool assembly/drilling environment interaction parameters and/or models 408" - ¶ 89 & fig 9; "Update bottomhole pattern" - 346, fig 3B in the '293 patent; 348 is downstream of 349: fig 3B of '293), the shape of the wellbore model being formed by displaced positions of the drill bit model in a bit-rock interaction model ("simulate dynamic response of drilling tool assembly 310" - fig 8); and
a controller (inherently necessary to implement the methods taught by Huang) configured to:
utilize the bit matrix for a dynamic simulation ("repeat simulation 330" - fig 8; "simulation 411" - fig 9) of a wellbore drilling operation (¶ 90).
Huang discloses a system that would appear to implicitly require a generic computer with a processor and memory, as is conventional in modern operations and as exceedingly well understood. However, Huang does not explicitly disclose that the system is computer implemented with a processor and memory.
However, Oliver discloses a computer implement modeling / simulation method ("Aspects of embodiments of the invention, such as the collection and evaluation of drilling data and the performance of dynamic simulations, may be implemented on any type of computer" - ¶ 92) comprising:
a memory (¶ 18) for:
storing a bit & formation model ("candidate drill bits" resulting from the simulation - ¶ 72) comprising at least one coefficient (One of the "drilling performance criterion" or "solutions" identified in 540, fig 4 & ¶ 60 of Oliver. "A solution may involve any combination of adjustments to the drilling tool assembly design parameters or the operating parameters used for drilling with the drilling tool assembly" - ¶ 45) determined based at least in part on local ("Force on a component" - claim 9 of Oliver. "Forces on cutting elements" - 348 of '293. "Output information for the simulation may include forces acting on the individual cutting elements during drilling, scraping movement/distance of individual inserts on hole bottom and on the hole wall, forces acting on the individual cones during drilling" - ¶ bridging cols 7 & 8 of '293) and initial forces ("total forces acting on the drill bit during drilling" - ¶ bridging cols 7 & 8 of '293) on a drill bit model ("simulating an effect on the drilling tool assembly" - ¶ 16) caused by a shape of a wellbore model, the shape being formed by displaced positions of the drill bit model (530, fig 4 & ¶ 59 of Oliver. "Update bottomhole pattern" - 346, fig 3B in the '293 patent; 348 is downstream of 349: fig 3B of '293) wherein the initial force is from at least the force to start penetrating the formation substrate (314, fig 3A & col 4:54-67 of the '293 patent. The model is calculating the forces applied and how the bit/formation interaction initially responds, which is commensurate with the present limitation even though the exact same phrasing is not used); and
a processor ("processor 962" - fig 18) for:
utilizing the bit matrix for updated the bit-rock interaction model of a wellbore drilling operation ("the drilling simulations include drilling through an earth formation with a selected drilling tool assembly wherein the effects on the drilling tool assembly caused by the interaction of one or more cutting elements on the drill bit with the earth formation is determined. The simulation takes into account the dynamic response of the drilling tool assembly in drilling through the earth formation under the defined drilling operation parameters. The interaction between the selected drill bit and the earth formation is calculated and its effect on the drilling tool assembly determined." - ¶ 59 & 530, fig 4).
While the combination teaches a bit & formation model that is based off the claimed variables (as cited above), the combination does not expressly call this a "bit matrix" (giving the agreed-upon "a rectangular data structure comprising rows and columns of one or more elements" interpretation as discussed in the Response to Arguments section above). And while Oliver teaches that actually drilling is done responsive to this model (550, fig 4), Oliver does not expressly teach that this bit matrix is specifically "utilized" to "steer the drill bit in a wellbore during a drilling operation".
Ho teaches a system for designing a drill bit (abstract & ¶ bridging cols 4 & 5) comprising storing a bit matrix ("This process generates the "Drilling Hardness Matrix" expressing the five independent bit force components… This relation may be inverted to yield the bit's "Drilling Response Matrix" - col 8:28-48) comprising at least one coefficient ("…expressing the five independent bit force components" - col 8:28-48. "In equation (1), the coefficient is a scale factor depending on the cutter geometry and the rock drilled, and the diadic A represent the total possible set of force components that may arise from the cutter advance" - last full ¶ of col 8. "In the preferred approach of the model, the component of the force vector in the direction of sliding is separated, and is called the sliding force component, fcs, which is always perpendicular to the cutting rate vector. This component is related by the "friction coefficient" μ to the "effective cutter force" fce, which is the resultant of the other two components in equation (1)" - first full ¶ of col 9) determined based at least in part of a bit-rock interaction model (ibid) to reflect a displaced position of a drill bit model ("The bit drilling hardness matrix and drilling response matrix reflect the intrinsic behavior of the PDC bit under any drilling condition. They are used to obtain either the instantaneous penetration rates and rotation rates under any prescribed bit loads, or to infer the required bit loads in order to achieve the desired penetration rates. They are essential in any drilling trajectory prediction and control system or program." - col 10:48-55) and local ("individual cutter forces" - col 5:19-22) and initial forces ("total force" - col 5:19-22) on the drill bit model, wherein the bit matrix represents an interaction between a drill bit represented by the drill bit model and a formation substrate in the bit-rock interaction model (As similarly described for Oliver above, the model is calculating the forces applied and how the bit/formation interaction initially responds, which is commensurate with the present limitation even though the exact same phrasing is not used. Col 6:6-20; col 8:28-48; col 11:67-66) and wherein the initial force is from at least the force to start penetrating the formation substrate (ibid & col 11:37-62; col 13:1-5); and
steering the drill bit in a wellbore during a drilling operation by utilizing the bit matrix ("The bit drilling hardness matrix and drilling response matrix […] are essential in any drilling trajectory prediction and control system or program" - col 10:48-55).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the bit matrix is steering the drill bit during drilling as taught by Ho in the invention taught by the combination. This allows for designing of a bit with desired deviation and walk tendencies (col 11:37-52) as well as general bit response under a variety of drilling conditions (col 10:48-55). Ho also states they are "essential in any drilling trajectory prediction and control system or program" (ibid).

Dependent claims 17-20: The combination further discloses
Claim 17. The device of claim 16, wherein the processor (Oliver, ¶ 18) further:
simulates drill string dynamics (Huang: "The method includes simulating a dynamic response of the drill string [and] drill bit" - abstract. Oliver: "The simulation takes into account the dynamic response of the drilling tool assembly in drilling through the earth formation under the defined drilling operation parameters" - ¶ 59) in the bit-rock interaction model of the wellbore drilling operation (ibid) based on at least in part on the bit matrix (Huang: "repeat simulation 330" - fig 8; "simulation 411" - fig 9. Oliver: Drill bits that are the "potential solutions" used for the simulation - ¶s 58 & 59. "A solution may involve any combination of adjustments to the drilling tool assembly design parameters or the operating parameters used for drilling with the drilling tool assembly" - ¶ 45).

Claim 18. The device of claim 16, wherein processor (Oliver, ¶ 18) further:
determines a simulated torque (Huang: 122, fig 6; "moment" - 234, fig 7B & ¶ 9. "[A] model for [determining] optimal drilling operating parameters" - ¶ 18."[D]rilling operating parameters 206 may include other variables, such as, for example, rotary torque" - ¶ 56 & fig 7A. "The method further comprises repeating the adjusting and the simulating until at least one drilling performance parameter is determined to be at an optimum value" - ¶ 21. "Examples of drilling performance parameters include rate of penetration (ROP), rotary torque required to turn the drilling tool assembly" - ¶ 87. "Drilling performance parameters" (including "rotary torque" - ¶ 97) are calculated / "evaluated" by the method: ¶ 97. Ho: col 10:15-21 teaches torque is determined from the moment resultants that are derived from desired walk force - col 4:10-17 & col 8:7-17) on a drill bit (ibid) represented by the drill bit model (All three refences are simulations using a drill bit model as cited above) in the bit-rock interaction model (ibid; ¶s 87 & 97 of Huang) based on a walk force parameter (Ho: col 10:15-21 teaches torque is determined from the moment resultants that are derived from desired walk force - col 4:10-17 & col 8:7-17. Huang: "lateral force" - 208, fig 7A - is upstream of the optimizing of drilling performance parameters), a bit steerability parameter from the bit matrix ("bent housing" - 202, fig 7A - is upstream of the optimizing of drilling performance parameters), and a drilling speed of the drill bit represented by the drill bit model ("rotary table speed" - 206, fig 7A - is upstream of the optimizing of drilling performance parameters).

Claim 19. The device of claim 16, wherein the processor (Oliver, ¶ 18) further:
determines a penetration speed of the drill bit model in the bit-rock interaction model ("rate of penetration (ROP)" which is a "drilling performance parameter" that is determined by the method: ¶s 87 & 91) in a first direction (axially in the wellbore as the bit penetrates deeper) in the wellbore drilling operation based on a simulated force determined by the bit matrix (Oliver: 550, fig 4. Ho: "The bit drilling hardness matrix and drilling response matrix reflect the intrinsic behavior of the PDC bit under any drilling condition. They are used to obtain either the instantaneous penetration rates and rotation rates under any prescribed bit loads, or to infer the required bit loads in order to achieve the desired penetration rates. They are essential in any drilling trajectory prediction and control system or program" - col 10:48-55) and an angular speed ("rotation rates" as taught by Ho; col 10:48-55) about a second direction (direction of rotation of the string) in the wellbore drilling operation based on the penetration speed of the drill bit model (Huang teaches repeating the simulation / iteratively performing the method with a feedback loop: "repeat simulation 330" - fig 8; "simulation 411" - fig 9).

Claim 20. The device of claim 16, wherein the processor further:
selects a force (Huang: "Hook load" - 206, fig 7A & ¶ 56. Oliver: "axial force"/ "weight on bit (WOB)" - ¶ 9. Inherently must selected to "drill a well 550" - ¶ 91) and a torque (Huang: "The rotational moment applied to the drilling tool assembly 12 at the drill rig 10 (usually by a rotary table) to turn the drilling tool assembly 12 is referred to as the "rotary torque" - ¶ 9 & 206, fig 7A. Oliver teaches rotary torque as a known & selected variable - ¶ 56 - that also can result in vibrations - ¶ 10 - which are intended to be minimized by the system - ¶ 15. Ho: col 10:15-21 teaches torque is determined from the moment resultants that are derived from desired walk force - col 4:10-17 & col 8:7-17) on the drill bit model in the bit-rock interaction model (as taught by Ho: col 4:10-17 & col 8:7-17) to increase a size of a formation portion chipped away by a cutter in the drill bit model (Oliver: "a desire for a maximum ROP" - ¶ 60. Huang, "rate of penetration (ROP)" is a "drilling performance parameter: ¶ 87. "a greater ROP" - ¶ 98), based on the bit matrix and a speed of the drill bit model (Huang teaches repeating the simulation / iteratively performing the method with a feedback loop: "repeat simulation 330" - fig 8; "simulation 411" - fig 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676